



COURT OF APPEAL FOR ONTARIO

CITATION: Fanshawe College of Applied Arts and Technology v. AU Optronics Corporation, 2015 ONCA 808

DATE: 20151124

DOCKET: M45288 (C60370)

Cronk, Hourigan and Benotto JJ.A.

BETWEEN

The Fanshawe College of Applied Arts and
    Technology

Moving Party

(Respondent)

and

AU Optronics Corporation, Chi Mei
    Corporation, Chi Mei Optoelectronics Corporation,
    Nexgen Mediatech Inc., and
HannStar Display
    Corporation

Responding Party

(Appellant)

Paul Bates and Kerry McGladdery Dent, for the moving
    party

John Callaghan and Alex Zavaglia, for the responding
    party

Heard: September 21, 2015

On motion to quash the appeal pending in court file numbered C60370.

ENDORSEMENT

[1]

In the particular circumstances of this case, the moving party concedes
    that nothing in the order sought to be appealed, or in the reasons of the
    motion judge in support of that order, precludes the respondents on appeal in
    any way from advancing at trial their arguments regarding s. 36(4) of the
Competition
    Act
or abuse of process as substantive defences or otherwise.   The moving
    party having thus agreed that it will not advance an argument of
res
    judicata
in respect of either issue, this appeal is quashed on the basis
    of the moving partys concession that the order below is interlocutory, rather
    than final, in nature.

[2]

We appreciate the responding partys argument that there is an apparent
    conflict in certain of this courts jurisprudence on the issue whether an order
    dismissing a motion for summary judgment is a final or interlocutory order.  It
    may well be that clarification of this issue by the Civil Rules Committee would
    advance the interests of the administration of justice.

[3]

The moving party is entitled to its costs of this motion, fixed in the
    total amount of $2,500, inclusive of disbursements and all applicable taxes.

E.A. Cronk J.A.

C.W. Hourigan J.A.

M.L. Benotto J.A.


